                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



  LEANNA HOWARD,
                                                  Case No. 3:18-cv-557-BLW
           Plaintiff,
                                                  MEMORANDUM DECISION AND
           v.                                     ORDER

  SELENE FINANCE, a limited
  partnership company operating in the
  State of Idaho,

           Defendant.



                                    INTRODUCTION

       Pending before the Court is Defendant’s Motion to Dismiss (Dkt. 3). The motion

is fully briefed, and the Court finds the matter appropriate for decision without oral

argument. For the reasons described below, the Court will deny Defendant’s Motion to

Dismiss.

                                     BACKGROUND

       Plaintiff Leanna Howard filed a complaint against Defendant Selene Finance LP

in District Court in Clearwater County, Idaho on November 16, 2018. Ms. Howard

asserted claims of conversion and unjust enrichment against Selene Finance, arguing that

the Defendant wrongfully negotiated a $100,400 insurance check under Plaintiff’s

insurance policy. Ms. Howard alleges that Selene Finance had no legal right to the



MEMORANDUM DECISION AND ORDER - 1
insurance proceeds, and that Selene Finance failed to respond to Plaintiff’s reasonable

demand for those funds. Selene Finance removed the case to this Court on December 18,

2018 on the basis of diversity jurisdiction. Selene Finance now moves to dismiss Ms.

Howard’s Complaint in its entirety under Federal Rule of Civil Procedure 12(b)(6).1

                                   LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief,” in order to “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a complaint attacked by a Rule

12(b)(6) motion to dismiss “does not need detailed factual allegations,” it must set forth

“more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Id. at 555. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” Id. at 570. A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. at 556. The plausibility standard is not akin to a

“probability requirement,” but it asks for more than a sheer possibility that a defendant

has acted unlawfully. Id. Where a complaint pleads facts that are “merely consistent



1
  Although Selene Finance’s Motion is styled “Defendant’s I.R.C.P. 12(b)(6) Motion to
Dismiss,” both parties correctly acknowledge that the Federal Rules of Civil Procedure govern
this motion, and the Court will analyze the motion under the Federal Rule.



MEMORANDUM DECISION AND ORDER - 2
with” a defendant's liability, it “stops short of the line between possibility and plausibility

of ‘entitlement to relief.’” Id. at 557.

         The Supreme Court identified two “working principles” that underlie Twombly in

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). First, the court need not accept as true legal

conclusions that are couched as factual allegations. Id. Rule 8 does not “unlock the doors

of discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678-79.

Second, to survive a motion to dismiss, a complaint must state a plausible claim for relief.

Id. at 679. “Determining whether a complaint states a plausible claim for relief will . . . be

a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id.

         Under Rule 12(b)(6), the Court may examine documents referred to in the

complaint, although not attached thereto, without transforming the motion to dismiss into

a motion for summary judgment. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.

2005).

                                           ANALYSIS

         1. The Deed of Trust Does Not Preclude Ms. Howard’s Claims for
            Conversion and Unjust Enrichment

         Selene Finance moves to dismiss Ms. Howard’s claims of conversion and unjust

enrichment on the basis that Ms. Howard has no right to recover any of the funds at issue.

Dkt. 3-1 at 2. As proof, Selene Finance points to a Deed of Trust, which Plaintiff

references throughout her complaint, and which Defendant attaches to its Motion to

Dismiss. See Id. Defendant argues that the Court should consider the Deed of Trust, that


MEMORANDUM DECISION AND ORDER - 3
it controls the rights and obligations of the parties, and that it should prevent Ms. Howard

from bringing claims for conversion and unjust enrichment in the first place. Id.

       The Court has evaluated the Deed of Trust, but does not agree that it controls the

outcome of the case. The Ninth Circuit has pointed out that at the motion to dismiss stage

a district court should not assume the truth of an incorporated document if there are

factual disputes about its application. See e.g. Sgro v. Danone Waters of N. Am., Inc., 532

F.3d 940, 942, n.1 (9th Cir. 2008) (finding it proper to consider disability benefits plan

referenced in complaint, but declining to accept truth of the plan's contents where the

parties disputed whether defendant actually implemented the plan according to its terms);

see also Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1003 (9th Cir. 2018) (“[I]t

is improper to assume the truth of an incorporated document if such assumptions only

serve to dispute facts stated in a well-pleaded complaint.”). Furthermore, under Idaho

law, if there is ambiguity surrounding the language of a deed of trust like the one at issue

here, contract interpretation and meaning become questions of fact, not appropriate for

determination at the motion to dismiss stage. Foster v. Johnstone, 685 P.2d 802, 806

(Idaho 1984).

       As a result, although the Court may consider the Deed of Trust, it does not have

enough facts to determine whether the Deed of Trust is still in effect. The parties disagree

whether the Deed of Trust still applies following the foreclosure on January 20, 2016, and

subsequent sale of the property secured by the Deed. See Dkt. 1-3 ¶10-11, Dkt. 3-1 at 1-

2, Dkt. 6 at 5. Ms. Howard argues the Deed of Trust “was extinguished by the Trustee’s



MEMORANDUM DECISION AND ORDER - 4
Deed on January 20, 2016, and the coverage period for the policy in force on that date

was November 1, 2015 to November 1, 2016. Compl. at ¶¶ 10-11.” Dkt. 6 at 5. Selene

Finance, on the other hand, contends that the “Deed of Trust…governs these issues.” Dkt

3-1 at 1-2. Whether the foreclosure sale extinguished the obligations under the Deed of

Trust is a question of fact that the Court will not resolve at this stage.

       2. The Insurable Interest Doctrine Is No Impediment to Plaintiff’s Claims

       Defendant Selene Finance also argues that the insurable interest doctrine bars

Plaintiff’s claims. Dkt. 3-1 at 5-6. The insurable interest doctrine is codified in Idaho

Code Section 41-1806, which states that:

       No contract of insurance of property or of any interest in property or arising
       from property shall be enforceable as to the insurance except for the benefit
       of persons having an insurable interest in the things insured as at the time of
       the loss.

The Idaho Supreme Court has clarified that “I.C. § 41-1806 prohibits any person from

enforcing a contract of insurance against an insurer unless that person has an insurable

interest in the insured property.” Holscher v. James 124 Idaho 443, 447 (1994). Insurable

interest “means any actual, lawful and substantial economic interest in the safety or

preservation of the subject of the insurance free from loss, destruction, or pecuniary

damage or impairment.” Bos. Ins. Co. v. Beckett, 91 Idaho 220, 222 (1966); I.C. § 41-

1806(2). Whether a plaintiff has sufficient interest in real property to collect on an

insurance policy is a fact-specific inquiry which the Court will not undertake at this stage.

See Rhead v. Hartford Ins. Co. of the Midwest, 135 Idaho 446, 449, (2001)(examining

several fact-specific “factors” at the summary judgment phase to determine whether


MEMORANDUM DECISION AND ORDER - 5
plaintiff had an insurable interest). Moreover, Ms. Howard may also argue (1) that the

since Selene is not the insurer, it cannot rely upon the statute, and (2) that the insurance

company waived any right it may have to challenge the validity of her insurable interest

in the property, because they accepted her payment of a premium for the policy after the

foreclosure sale. In short, there are legal and factual issues concerning the applicability

of the statute which preclude dismissal of Ms. Howard’s claims under the insurable

interest doctrine.

       3. Plaintiff States a Claim for Unjust Enrichment

       Defendant further argues this Court should dismiss Plaintiff’s claim for unjust

enrichment because “the Deed of Trust precludes Plaintiff from stating a claim for relief

under a quasi-contract theory” like unjust enrichment. Dkt. 3-1 at 9.2 As the Court has

noted previously, however, it will not decide whether the Deed of Trust controls at this

early stage of the litigation. Therefore, the Court will not dismiss Plaintiff’s claim for

unjust enrichment on these grounds.

       Taking the allegations stated in the complaint as true, Plaintiff states a claim for

unjust enrichment. Pursuant to Idaho law, to prevail on an unjust enrichment claim, a




       2
          Although Selene Finance raises further arguments in support of dismissal in its reply
brief, the Court will not consider them here. See State of Nev. v. Watkins, 914 F.2d 1545, 1560
(9th Cir.1990) (noting that parties “cannot raise a new issue for the first time in their reply
brief”); see also Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.1996) (“[i]ssues raised for the first
time in a reply brief are waived.”); Calderon v. Experian Info. Sols., Inc., 290 F.R.D. 508, 515
(D. Idaho 2013).



MEMORANDUM DECISION AND ORDER - 6
plaintiff must show: “(1) a benefit conferred upon defendant by plaintiff; (2) appreciation

by the defendant of the benefit; (3) acceptance of the benefit under circumstances that

would be inequitable for the defendant to retain the benefit without payment of the value

thereof.” Aberdeen—Springfield Canal Co. v. Peiper, 982 P.2d 917, 923 (Idaho 1999);

Ada Cty. Highway Dist. v. Rhythm Eng'g, LLC, No. 1:15-CV-00584-CWD, 2016 WL

4582045, at *3 (D. Idaho Sept. 1, 2016). Plaintiff has alleged that she 1) conferred the

benefit of the insurance coverage (and resulting proceeds) on Defendant, 2) that the

Defendant collected that benefit from the insurance company, and 3) did so inequitably

because the Defendant had not contributed to plaintiff’s insurance policy and had

coverage of its own. See Dkt. 6 at 8-9. Because Plaintiff’s allegations state a plausible

claim for unjust enrichment, the Court will deny Defendant’s Motion to Dismiss this

claim.

         4. Plaintiff Also States a Claim for Conversion

         Idaho law defines conversion as “a distinct act of dominion wrongfully asserted

over another's personal property in denial of or inconsistent with rights therein.” Med.

Recovery Servs., LLC. v. Bonneville Billing & Collections, Inc., 157 Idaho 395, 400, 336

P.3d 802, 807 (2014). This definition of conversion “can be broken down into three

elements which are required for a claim of conversion to be valid: (1) that the charged

party wrongfully gained dominion of property; (2) that property is owned or possessed by

plaintiff at the time of possession; and (3) the property in question is personal property.”

Id. Plaintiff’s claim for conversion meets all three of these elements. Taking the facts



MEMORANDUM DECISION AND ORDER - 7
alleged in Plaintiff’s Complaint as true, the Court finds that Plaintiff has alleged 1) that

Selene Finance wrongfully negotiated a check that, 2) belonged to Ms. Howard based on

her owning the insurance policy, and 3) that the $100,400 check is personal property.

Dkt. 1-3 at 4; Dkt. 6 at 7-9. Plaintiff’s allegations state a plausible claim that the

Defendant wrongfully negotiated the insurance check at issue here, and accordingly the

Court will deny Defendant’s Motion to Dismiss her claim for conversion.

       As noted above, Defendants argue that the Deed of Trust controls, and that as a

result the personal property in question was never “owned or possessed” by Plaintiff.

Dkt. 3-1 at 7. The Court has considered, and will reject any argument that the Deed of

Trust controls at this stage of the litigation.

                                            ORDER

       In accordance with the Memorandum Decision set forth above, NOW

THEREFORE IT IS HEREBY ORDERED, that:

       1.      Defendant’s Motion to Dismiss (Dkt. 3) is DENIED.



                                                   DATED: April 4, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
